Neill, J.
(concurring)—I do not agree with the principle enunciated in McCoy v. Lowrie, 42 Wn.2d 24, 253 P.2d 415 (1953). The dissenting opinions in that case adequately set forth the reasoning which I prefer; so need not be repeated here. There have been seven regular and many extraordinary sessions of the legislature since McCoy was decided and it has not acted to close the tax loophole which we judicially created by that decision.1 However, as there are strong social and economic reasons for a rather strict application of the rule of stare decisis in property title matters (Graves v. Elliott, 69 Wn.2d 652, 419 P.2d 1008 (1966); Woodworth v. Edwards, 3 Wn.2d 579, 101 P.2d 591.(1940)), *260I reluctantly concur in the majority opinion. In reaching this conclusion, I am mindful of our statement in In re Yand’s Estate, 23 Wn.2d 831, 837, 162 P.2d 434 (1945):
While long acquiescence in an erroneous decision may make the decision a rule of property or practice and raise it to the dignity of law, it must not be understood that a previous line of decisions affecting even property rights can in no case be overthrown. . . .
If a series of decisions are clearly incorrect, through a mistaken conception of the statute or rule, and no injurious results would follow from overruling those decisions, it is the duty of the court to overrule those decisions. (Italics mine.)
But for us to now change the rule of the McCoy case, after owners of mineral rights have relied /upon it for some 15 years, would cause injurious results. A change by the legislature would be prospective ynly and would give owners of such rights an opportunity' to protect themselves under R.CW 84.56.340 or other procedures which the legislature might provide.

In five of those regular sessions, bills were introduced to meet this tax problem: H.B. 722 by Rep. Hallauer in 1955; S.B. 236 by Sen. Hallauer in 1957; S.B. 40 by Sen. Hallauer in 1959; H.B. 475 by Reps. Gallagher'and Avey in 1961; H.B. 651 by Reps. Gallagher and.Avey in 1965; and S.B. 148 by Sen. Hallauer in 1967.